DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species (d), claims 1, 2, 5, 8-10 and 12, in the reply filed on 6/10/22 is acknowledged.  
The traversal is on the ground(s) that  all claims and species are sufficiently related that the search for the subject matter would not cause undue burden.
This is not found persuasive because Groups I and II are drawn to distinct  products that would be used differently wherein one comprises a release liner and the other does not. Groups III-V are drawn to distinct processes of producing a device, of waterproofing a substrate and of sealing lapped joints, respectively, and clearly need to be searched separately. The products and process, likewise, are uniquely searched since there are different methods of making the product and of using the product, and different products can be made from the claimed processes. The species also need to be searched separately since clearly rubber and acrylic are distinct compounds, as are crosslinked materials and  combinations of several compounds such as the claimed curing agent, initiator and tackifier. The Groups and Species are not coextensive, requiring different fields of search and thus do cause undue burden.
Having said that, it is noted that if/when the elected Group I is found to be in condition for allowance, any Group that contains all the limitations of Group I or are dependent from Group I, can be examined for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIEREINSKI et al (US 2011/0217528).
Claims 1, 5 and 12: WIEREINSKI discloses (see entire document) a waterproofing membrane comprising several layers, the top layer (A) being an acrylic-based adhesive layer [reading on the claimed adhesive layer coated on the surface of the waterproofing layer opposite the side of the functional layer and reading on the acrylic-based adhesive of claim 5], followed by a carrier layer (B) comprising a thermoplastic selected from PVC, PE, PP, PET [reading on the claimed waterproofing layer since it is a layer made of the claimed polymers of claim 12 that comprise the waterproofing layer], followed by a resealable bonding material (C), followed by a protective coating (D) comprising a thermoplastic and inorganic fillers [reading on the claimed functional layer, and reading on the claimed  waterproofing layer and functional layer being indirectly connected over one of their major surfaces] (abstract, fig 1, [0009], [0032], [0033], [0037], [0068]).
The inorganic material in the protective/functional layer comprises sand, calcium carbonate, clay, alumna hydrate, Portland cement, etc. [reading on the claimed inert mineral fillers or mineral binders of claim 12] and is in the range of 50-95 wt% [wherein the rejection applies to the overlapping range in the claimed 30-90 wt%, and the remainder being the thermoplastic] ([0068]) but also with an example of 35% filler ([0081]) [meeting the claimed range of 30-90 wt%, the remainder being the thermoplastic]. The thermoplastic protective/functional layer comprises polyisobutylene (PIB), styrene based copolymer, etc. [reading on the claimed polymers of claim 12] ([0069]).
	Claim 2: Although WIEREINSKI is silent whether the filler is distributed throughout the entire volume of the functional layer, WIEREINSKI  discloses that the layer is applied as a mixture of solvent, polymer and filler ([0078])n [which would necessarily mix the components, making the filler distributed throughout the volume of the layer].
Claim 10: The thickness of the adhesive layer is 0.05 – 2.5 mm [fully encompassing the claimed 0.1-2.5 mm].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over WIEREINSKI et al (US 2011/0217528) in view of KIM et al (KR 10-2016-0053736, using machine translation) and/or TAN et al (CN 104533043, using machine translation).
 	WIEREINSKI’s disclosure is discussed above and is incorporated herein by reference.
WIEREINSKI discloses that additives can be added to the adhesive layer (A) such as stabilizers and plasticizers ([0034]) [reading on the claimed tackifier], but is silent regarding an initiator and a curing agent. However, those are typically known in the art, such as taught by KIM or TAN:
KIM discloses (see entire document) an adhesive film comprising an acrylate polymer [as claimed] and discloses that it can be prepared by a conventional method with 0.01 – 5 wt% photoinitiator [as claimed], a curing/crosslinking agent in amounts of 0.01 to 10 wt% [as claimed], and a tackifier [as claimed]. The adhesive film has a thickness of 1 micron to 2 mm [encompassing the claimed range] (pages 7-8 of the translated document). 
	It would have been obvious to one of ordinary skill in the art to have  added KIM’s additives and amounts to WIEREINSKI’s adhesive layer and further in amounts that can be added by routine experimentation, since WIEREINSKI discloses that additive can be added to the acrylate adhesive and KIM discloses that photoinitiator, curing/crosslinking agent and  tackifier are conventional additives to acrylate-based adhesive films, and have thus arrived at the present claims with reasonable expectation of success. 
TAN discloses (see entire document) an adhesive layer for cement substrate which is photocured comprising an acrylate polymer, 1 – 7 wt% photoinitiator, 5 – 35 wt% tackifier and 5 wt% auxiliary agents [reading on the claimed additives and wherein the ranges in weight percentage applies to the claimed overlapping ranges] ([0008], claims).
	It would have been obvious to one of ordinary skill in the art to have  added TAN’s additives and amounts to WIEREINSKI’s adhesive layer and further in amounts that can be added by routine experimentation, since WIEREINSKI discloses that additive can be added to the acrylate adhesive layer for cement substrates and TAN discloses to add the claimed additives in photocuring an acrylate-based adhesive layer for cement substrates, and have thus arrived at the present claims with reasonable expectation of success. 

Claims 1, 2, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KNEBEL et al (US 2015/0231863) in view of WIEREINSKI et al (US 2011/0217528).
WIEREINSKI’s disclosure is discussed above and is incorporated herein by reference.
Claims 1, 5 and 12: KNEBEL discloses (see entire document) a waterproof sealing membrane [reading on the claimed sealing device] comprising a sealing layer that is highly resistant to water pressure comprising a thermoplastic [reading on the waterproofing layer] and a functional layer comprising a thermoplastic polymer, fillers and fibers [as claimed], wherein the two layers are directly connected to teach other or indirectly connected by an adhesive layer [reading on the claimed directly or indirectly connected] (abstract, figures, [0018], [0023]-[0025], [0029], [0050]).  
The filler can include sand or cement particles ([0050]) [reading on the claimed mineral fillers and binders of claim 12]. The thermoplastic for the sealing/waterproofing layer is selected from PE, PP, PET, PA, EVA, PVC, etc. ([0025]-[0026]) [as per claim 12] and the thermoplastic for the functional layer is selected from PVA, PET, ethylene-vinyl acetate, ethylene-acrylate, PE, etc. ([0030], [0038], [0040]) [as per claim 12].
KNEBEL discloses an embodiment wherein an acrylate adhesive layer can be applied to one surface of the sealing/waterproofing layer but is placed in between the sealing/waterproofing layer and the functional layer (abstract, fig 1B, [0042], [0044], [0061]-[0066]), failing to teach that the acrylate adhesive layer is placed on the waterproofing layer opposite the side of the functional layer. However, KNEBEL discloses that when the functional layer of the membrane is placed into contact with a liquid concrete substrate, the polymer dissolves and allows the adhesive to bond to the concrete; and discloses that this is done advantageously so that the adhesive layer is prevented from getting soiled during construction (abstract, [0009]). In light of such disclosure that the adhesive should end up bonding to the substrate though it is applied to the waterproofing layer on the side of the functional layer, it would have been obvious to one of ordinary skill in the art to have applied the adhesive layer to any of the surfaces, be it the outer or inner waterproofing surface or the outer or inner functional surface, interchangeably, to result in the bonding of the adhesive to the concrete substrate as per KNEBEL’s stated objective, and have thus arrived at the present claims with reasonable expectation of success.
This is further shown by WIEREINSKI who discloses an adhesive layer (C) can be added between the waterproofing layer and the functional layer, as in KNEBEL, but can also be added on top of the waterproofing layer, which WIEREINSKI discloses to be advantageously useful in protecting waterproofing integrity for the entire waterproofing membrane ([0032]). Accordingly, it would have been obvious to one of ordinary skill in the art to have added an adhesive layer on top of the KNEBEL’s waterproofing layer as taught by WIEREINSKI in order to ensure protective waterproofing integrity of the entire membrane/device, for the same purpose disclosed by both references of making a waterproofing membrane/device.
KNEBEL is silent regarding the ratio between the thermoplastic and the solid particulate. However, it would have been obvious to one of ordinary skill in the art to have varied such ratio through routine experimentation to arrive at a functional layer that allows the sealing membrane to perform as intended as a protective layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). Additionally, it would have been obvious to one of ordinary skill in the art to have added WIEREINSKI’s ratio to KNEBEL’s functional layer for the same purpose disclosed by both references of making a waterproofing membrane/device.
Claim 2: The fiber and filler are surrounded by the polymer (abstract, [0018], [0029]).
Claim 10: KNEBEL discloses that the thickness of the functional layer can vary depending if it is a film, a coating or a nonwoven, and it depends if it is a two-layer membrane construction or a three layer construction [i.e. comprising the adhesive layer]. For instance, for a two layer construction, the thickness of the functional layer can be 0.05-1mm, whereas for a three layer construction it can be 0.1-0.4 mm [leaving up to 0.6 mm for the adhesive layer, and wherein the rejection applies to the overlapping range of the claimed 0.1-2.5 mm] ([0053]-[0056]). Additionally, it would have been obvious to one of ordinary skill in the art to have added an adhesive layer on top of KNEBEL’s waterproofing layer as taught by WIEREINSKI having the thickness disclosed by WIEREINSKI in order to ensure protective waterproofing integrity of the entire membrane/device (WIEREINSKI [0032]), for the same purpose disclosed by both references of making a waterproofing membrane/device.

Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over KNEBEL et al (US 2015/0231863) in view of WIEREINSKI et al (US 2011/0217528) and further in view of KIM et al (KR 10-2016-0053736, using machine translation) and/or TAN et al (CN 104533043, using machine translation).
 	KNEBEL’s, WIEREINSKI’s, KIM’s and TAN’s disclosures are discussed above and are incorporated herein by reference.
KNEBEL is silent regarding an initiator, a tackifier and a curing agent in the acrylate adhesive layer. However, those are typically known in the art, such as taught by KIM and/or TAN. Accordingly, it would have been obvious to one of ordinary skill in the art to have  added KIM’s additives and amounts to KNEBEL’s acrylate adhesive layer and further in amounts that can be added by routine experimentation, since KIM discloses that photoinitiator, curing/crosslinking agent and  tackifier are conventional additives added to acrylate-based adhesive films, and have thus arrived at the present claims with reasonable expectation of success. It would also have been obvious to one of ordinary skill in the art to have  added TAN’s additives and amounts to KNEBEL’s acrylate adhesive and further in amounts that can be added by routine experimentation, since TAN discloses to add the claimed additives in photocuring acrylate-based adhesive layer, wherein both KNEBEL and TAN similarly disclose acrylate-based adhesive layer for cement substrate, and have thus arrived at the present claims with reasonable expectation of success. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765